Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a method of preparing pharmaceutical composition of claim 1, comprising applying valine in the pharmaceutical composition of claim 1. It is not clear as how the step of  “applying valine in the pharmaceutical composition of claim 1” be carried out. Noe, composition of claim 1 has already comprised valine. The claim is indefinite as to the step of “applying valine” encompassed thereby.
Claim 4 recites “A method of using the pharmaceutical composition of claim 1, comprising treating a subject with the pharmaceutical composition.” However, the claim or the specification fails to provide positive step(s) delimiting how the treating is actually practiced.
Claim 8 recites “a method for providing an inhibitor against weight loss in a subject with H7N9 avian influenza virus infection according to claim 1, comprising applying the pharmaceutical composition of claim 1 to a subject in need of a medicine for weight loss after infection with H7N9 avian virus.”  The limitation "H7N9 avian influenza virus infection according to claim 1".  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite “H7N9 avian influenza virus infection” Furthermore, the claim first recites “for providing an inhibitor against weight loss in a subject” and later recites “to a subject in need of a medicine for weight loss”. It is contrary to apply an agent against weight loss to a subject  who is in need of medicine for weight loss.”  The claim is indefinite as to the intention and the particular patients population encompassed thereby.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ospina-Rojas et al. (“Leucine and valine supplementation of low-protein diets for broiler chickens from 21 to 42 days of age,” Poultry Science, 2017. Vol. 96, pp 914-922).
Ospina-Rojas et al. teach a nutritional composition enriched with valine and leucine. Particularly,  the enriched composition was obtained by supplementing the  basal diet with L-Leu and L-Val as replacement for the inert filler, kaolin, which is 1.6 % of the composition. See, page 915, the right column, and table 1 at page 916. The total amount of valine in the enriched composition is up to 1.26% of the composition. See, page 917, the table 2. Ospina-Rojas et al. discloses that the additional Leu and Val can reduce the abdominal fat deposition in the bird. See, the abstract. Dietary Val supplementation would increase feed intake, partially reduced the negative effect of Leu. See, page 921, the left column.  As to the intended use herein, “’pharmaceutical composition” “for treating or preventing a disease condition “which comprising avian influenza and symptoms associated with the avian influenza virus infection.” Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, MPEP §7.37.09. In instant case, the dietary composition of Ospina-Rojas et al.is fully capable of the intended use, particularly for those the chickens, 
Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Satomi et al. (US 2004/0022827 A1).
Satomi et al. teach a pharmaceutical composition comprising valine as the active agents, which may be used as drugs or foods. The composition may be formulated in an appropriate dosage form and exemplary preparations that can be used include tablets, powders, granules, subtilized granules, pills, capsules, lozenges, chewable preparations, liquid preparations, emulsions, suspensions, suppositories, syrups, lotions, ointments and cataplasms. Pharmaceutical formulating procedures to give these dosage forms may be carried out using pharmaceutically acceptable carriers, vehicles and other appropriate additives. The composition may be in various dosage form known in the art, such as tablets, powders, granules, subtilized granules, pills, capsules, lozenges, chewable preparations, liquid preparations, emulsions, suspensions, suppositories, syrups, lotions, ointments and cataplasms. See, particularly, the abstract, paragraphs [0011] to [0017]. As to the intended use herein, “’pharmaceutical composition” “for treating or preventing a disease condition “which comprising avian influenza and symptoms associated with the avian influenza virus infection.” Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, MPEP §7.37.09. In instant case, the dietary composition of Ospina-Rojas et al.is fully capable of the intended use.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Exogenous L-valine promotes phagocytosis to kill multidrug resistant bacterial pathogens,” Frontiers in Immunology, 2017, Vol. 8, article 207), in view of Kakazu et al. (“Extracellular Branched-chain amino acids, especially valine, regulate maturation and function of monocyte-derived dendritic cells,” J. Immunol. 2007, Vol. 179, pp 7137-7146), Hashimoto et al. (“ Evidence for phagocytosis of influenza virus-infected, apoptotic cells by neutrophils and macrophage in mice,” J. Immunology, 2007, vol. 178, pp 2448-2457), Azzam et al. (“Effect of excess dietary L-valine on laying hen performance, egg quality, serum free amino acids, immune function and antioxidant enzyme activity,” British Poultry Science, 2014, IDS), Satomi et al. (US 2004/0022827 A1), and applicants admission regarding H7N9 influenza virus.
Chen et al. teach that exogenous L-valine enhances host immunity by increasing macrophage phagocytosis, and reducing the load of pathogens. See, particularly, the abstract.
Chen et al. do not teach expressly applying or administering L-valine to a subject infected with H7N9 avian influenza virus, thereby treating the infection.
However, Kakazu et al. teach that extracellular branched-chain amino acids, especially Valine, regulate maturation and function of monocyte-derived dendritic cells. Particularly, valine increased dose-dependently the allostimulatory capacity and IL-12 production of MoDC. An elevated extracellular concentration of valine could improve the DC function. See, particularly, the abstract. 
Hashimoto et al. teach that It has been known that influenza virus-infected cells undergo apoptosis and become susceptible to phagocytosis by macrophages, which lead to the propagation of the virus being inhibited, and inhibitors of phagocytosis increased the rate of mortality in a mice  model. Hashimoto et al. reveal that it is important to positively regulate the phagocytosis for elimination of infected cells. See, the abstract. 
Azzam et al. teach that valine supplementation could increase the serum albumin concentration of laying hens without detrimental effects. See, the abstract.  
Satomi et al. teach a pharmaceutical composition comprising valine as the active agents, which may be used as drugs or foods. The composition may be formulated in an appropriate dosage form and exemplary preparations that can be used include tablets, powders, granules, subtilized granules, pills, capsules, lozenges, chewable preparations, liquid preparations, emulsions, suspensions, suppositories, syrups, lotions, ointments and cataplasms. Pharmaceutical formulating procedures to give these dosage forms may be carried out using pharmaceutically acceptable carriers, vehicles and other appropriate additives. The composition may be in various dosage form known in the art, such as tablets, powders, granules, subtilized granules, pills, capsules, lozenges, chewable preparations, liquid preparations, emulsions, suspensions, suppositories, syrups, lotions, ointments and cataplasms. See, particularly, the abstract, paragraphs [0011] to [0017]. Applicants administered that avian influenza virus influenza have been well recognized pathogens. H7N9 influenza virus infection mainly occurs in poultry and wild birds, but may also transmit to people cross-species, causing fever, cough, muscle aches, and other symptoms, and even death. See, page 1 of the specification, the last paragraph bridging to page 2.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to apply or administer composition comprising valine, such as those of  Satomi et al. or Azzam et al., to subject, human or poultry, infected with H7N9 influenza virus and with a reasonable expectation that administration valine would be beneficial for those infected with the virus. 
A person of ordinary skill in the art would have been motivated to apply or administer composition comprising valine, such as those of  Satomi et al. or Azzam et al., to subject, human or poultry, infected with H7N9 influenza virus and with a reasonable expectation that administration valine would be beneficial for those infected with the virus because valine has been known for increasing the immunity of host, and those increased immune activity, such as macrophage phagocytosis and monocyte-derived dendritic cells have been particularly known against influenza viral infection. Further, the immune activity has been known against a broad spectrum of microbial, it would have been expected to be similarly active against the particular influenza virus herein: the H7N9 avian influenza. Further, if poultry population is infected with the avian influenza, one of ordinary skill in the art would have been motivated to feed or continue to feed the poultry with valine enriched feed because of the known benefits of valine in increasing the immunity. Further, the inhibitory activity of valine against the influenza virus would have been reasonably expected as increased macrophage phagocytosis would inhibit the virus replication.  As to claim 6 and 9 reciting “for providing an interferon stimulant”, and “for reducing mortality” respectively, the  language is solely recited in preamble recitations. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. As to claim 8 reciting treating a subject in need of a medicine for weight loss after H7N9 avian influenza infection, note, it would have been obvious to use Valine to treating any patients who have been infected with N7H9 avian influenza, including those who in need of medicine for weight loss or who is in need of medicine against weight loss due to the inflection because valine would be useful against the viral infection and any conditions associated with the infection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627